Exhibit 10.1.3

 

CELLDEX THERAPEUTICS, INC.

5,000,000
Shares of Common Stock

(par value $0.001 per share)

 

Controlled Equity Offeringsm

 

Sales Agreement

 

January 6, 2011

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

Celldex Therapeutics, Inc., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with Cantor Fitzgerald & Co. (the “Agent”), as
follows:

 

1.             Issuance and Sale of Shares.  The Company agrees that, from time
to time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, it may issue and sell through the Agent, up to
5,000,000 shares “Maximum Amount”) of common stock (the “Placement Shares”) of
the Company, par value $0.001 per share (the “Common Stock”).  Notwithstanding
anything to the contrary contained herein, the parties hereto agree that
compliance with the limitations set forth in this Section 1 on the amount of
Placement Shares issued and sold under this Agreement shall be the sole
responsibility of the Company and that Agent shall have no obligation in
connection with such compliance; provided that the Agent follows the trading
instructions provided pursuant to any Placement Notice in all material respects.
The issuance and sale of Placement Shares through Agent will be effected
pursuant to the Registration Statement (as defined below) filed by the Company
and declared effective by the Securities and Exchange Commission (the
“Commission”), although nothing in this Agreement shall be construed as
requiring the Company to use the Registration Statement to issue Common Stock.

 

(i)            The Company has filed, in accordance with the provisions of the
Securities Act of 1933, as amended (the “Securities Act”) and the rules and
regulations thereunder (the “Securities Act Regulations”), with the Commission a
registration statement on Form S-3 (File No. 333-165899), including a base
prospectus, relating to certain securities, including the Placement Shares to be
issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations thereunder (the “Exchange Act
Regulations”).  The Company has prepared a prospectus supplement specifically
relating to the Placement Shares (the “Prospectus Supplement”) to the base
prospectus included as part of such registration statement.  The Company may
file one or more additional registration statements from time to time that will
contain a base prospectus and/or prospectus supplement with respect to the
Placement Shares.  The Company will furnish to the Agent, for use by the Agent,
copies of the prospectus included

 

--------------------------------------------------------------------------------


 

as part of such registration statement, as supplemented by the Prospectus
Supplement, relating to the Placement Shares.  Except where the context
otherwise requires, such registration statement, including all documents filed
as part thereof or incorporated by reference therein, and including any
information contained in a Prospectus (as defined below) subsequently filed with
the Commission pursuant to Rule 424(b) under the Securities Act Regulations or
deemed to be a part of such registration statement pursuant to Rule 430B of the
Securities Act Regulations, is herein called the “Registration Statement.”  The
base prospectus, including all documents incorporated therein by reference,
included in the Registration Statement, as it may be supplemented by the
Prospectus Supplement, in the form in which such prospectus and/or Prospectus
Supplement have most recently been filed by the Company with the Commission
pursuant to Rule 424(b) under the Securities Act Regulations, together with the
then issued Issuer Free Writing Prospectus(es), is herein called the
“Prospectus.”

 

Any reference herein to the Registration Statement, any Prospectus Supplement,
Prospectus or any Issuer Free Writing Prospectus (defined below) shall be deemed
to refer to and include the documents, if any, incorporated by reference therein
(the “Incorporated Documents”), including, unless the context otherwise
requires, the documents, if any, filed as exhibits to such Incorporated
Documents. Any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, any Prospectus
Supplement, the Prospectus or any Issuer Free Writing Prospectus shall be deemed
to refer to and include the filing of any document under the Exchange Act on or
after the most-recent effective date of the Registration Statement, or the date
of Prospectus Supplement, Prospectus or such Issuer Free Writing Prospectus, as
the case may be, and incorporated therein by reference.  For purposes of this
Agreement, all references to the Registration Statement, the Prospectus or to
any amendment or supplement thereto shall be deemed to include the most recent
copy filed with the Commission pursuant to its Electronic Data Gathering
Analysis and Retrieval System, or if applicable, the Interactive Data Electronic
Application system when used by the Commission (collectively, “EDGAR”).

 

2.             Placements. Each time that the Company wishes to issue and sell
Placement Shares hereunder (each, a “Placement”), it will notify the Agent by
email notice (or other method mutually agreed to in writing by the Parties) of
the number of Placement Shares, the time period during which sales are requested
to be made, any limitation on the number of Placement Shares that may be sold in
any one day and any minimum price below which sales may not be made (a
“Placement Notice”), the form of which is attached hereto as Schedule 1.  The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 3 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from the Agent set forth on Schedule 3, as such Schedule 3 may be
amended from time to time.  The Placement Notice shall be effective unless and
until (i) the Agent, in accordance with the notice requirements set forth in
Section 4, declines to accept the terms contained therein for any reason, in its
sole discretion, (ii) the entire amount of the Placement Shares thereunder have
been sold, (iii) the Company suspends or terminates the Placement Notice,
(iv) the Company issues a subsequent Placement Notice with parameters
superseding those on the earlier dated Placement Notice, or (v) the Agreement
has been terminated under the provisions of Section 12.  The amount of any
discount, commission or other compensation to be paid by the Company to Agent in
connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth in

 

2

--------------------------------------------------------------------------------


 

Schedule 2.  It is expressly acknowledged and agreed that neither the Company
nor the Agent will have any obligation whatsoever with respect to a Placement or
any Placement Shares unless and until the Company delivers a Placement Notice to
the Agent and the Agent does not decline such Placement Notice pursuant to the
terms set forth above, and then only upon the terms specified therein and
herein.  In the event of a conflict between the terms of this Agreement and the
terms of a Placement Notice, the terms of the Placement Notice will control.

 

3.             Sale of Placement Shares by Agent.  Subject to the provisions of
Section 5(a), the Agent, for the period specified in the Placement Notice, will
use its commercially reasonable efforts consistent with its normal trading and
sales practices and applicable state and federal laws, rules and regulations and
the rules of the NASDAQ Global Select Market (the “Exchange”), to sell the
Placement Shares up to the amount specified, and otherwise in accordance with
the terms of such Placement Notice.  The Agent will provide written confirmation
to the Company (including by email) no later than the opening of the Trading Day
(as defined below) immediately following the Trading Day on which it has made
sales of Placement Shares hereunder setting forth the number of Placement Shares
sold on such day, the compensation payable by the Company to the Agent pursuant
to Section 2 with respect to such sales, and the Net Proceeds (as defined below)
payable to the Company, with an itemization of the deductions made by the Agent
(as set forth in Section 5(b)) from the gross proceeds that it receives from
such sales.  With the prior express written consent of the Company, which may be
provided in its Placement Notice, the Agent may sell Placement Shares by any
method permitted by law deemed to be an “at the market” offering as defined in
Rule 415 of the Securities Act Regulations, including without limitation sales
made directly on the Exchange, on any other existing trading market for the
Common Stock or to or through a market maker.  Subject to the terms of a
Placement Notice, the Agent may also sell Placement Shares by any other method
permitted by law, including but not limited to in privately negotiated
transactions.  During the term of this Agreement and notwithstanding anything to
the contrary herein, the Agent agrees that in no event will it or any of Agent’s
affiliates engage in any market making, bidding, stabilization or other trading
activity with regard to the Common Stock if such activity would be prohibited
under Regulation M or other anti-manipulation rules under the Securities Act. 
“Trading Day” means any day on which Common Stock is purchased and sold on the
Exchange.

 

4.             Suspension of Sales.  The Company or the Agent may, upon notice
to the other party in writing (including by email correspondence to each of the
individuals of the other party set forth on Schedule 3, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other party set forth on Schedule 3), suspend any sale
of Placement Shares (a “Suspension”); provided, however, that such suspension
shall not affect or impair any party’s obligations with respect to any Placement
Shares sold hereunder prior to the receipt of such notice.  While a Suspension
is in effect any obligation under Sections 7(l), 7(m), and 7(n) with respect to
the delivery of certificates, opinions, or comfort letters to the Agent, shall
be waived, provided, however, that such waiver shall not apply for the
Representation Date (defined below) occurring on the date that the Company files
its annual report on Form 10-K. Each of the parties agrees that no such notice
under this Section 4 shall be effective against any other party unless it is
made to one of the individuals named on Schedule 3 hereto, as such Schedule may
be amended from time to time.

 

3

--------------------------------------------------------------------------------


 

5.                                       Sale and Delivery to the Agent;
Settlement.

 

(a)           Sale of Placement Shares.  On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, upon the Agent’s acceptance of the terms of a Placement Notice, and
unless the sale of the Placement Shares described therein has been declined,
suspended, or otherwise terminated in accordance with the terms of this
Agreement, the Agent, for the period specified in the Placement Notice, will use
its commercially reasonable efforts consistent with its normal trading and sales
practices and applicable law and regulations to sell such Placement Shares up to
the amount specified, and otherwise in accordance with the terms of such
Placement Notice.  The Company acknowledges and agrees that (i) there can be no
assurance that the Agent will be successful in selling Placement Shares,
(ii) the Agent will incur no liability or obligation to the Company or any other
person or entity if it does not sell Placement Shares for any reason other than
a failure by the Agent to use its commercially reasonable efforts consistent
with its normal trading and sales practices and applicable law and regulations
to sell such Placement Shares as required under this Agreement and (iii) the
Agent shall be under no obligation to purchase Placement Shares on a principal
basis pursuant to this Agreement, except as otherwise agreed by the Agent and
the Company.

 

(b)           Settlement of Placement Shares.  Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”).  The Agent shall notify the Company of each sale of
Placement Shares on the date of such sale.  The amount of proceeds to be
delivered to the Company on a Settlement Date against receipt of the Placement
Shares sold (the “Net Proceeds”) will be equal to the aggregate sales price
received by the Agent, after deduction for (i) the Agent’s commission, discount
or other compensation for such sales payable by the Company pursuant to
Section 2 hereof, and (ii) any transaction fees imposed by any governmental or
self-regulatory organization in respect of such sales.

 

(c)           Delivery of Placement Shares.  On or before each Settlement Date,
the Company will, or will cause its transfer agent to, electronically transfer
the Placement Shares being sold by crediting the Agent’s or its designee’s
account (provided the Agent shall have given the Company written notice of such
designee at least one Trading Day prior to the Settlement Date) at The
Depository Trust Company through its Deposit and Withdrawal at Custodian System
or by such other means of delivery as may be mutually agreed upon by the parties
hereto which in all cases shall be freely tradable, transferable, registered
shares in good deliverable form. On each Settlement Date, the Agent will deliver
the related Net Proceeds in same day funds to an account designated by the
Company on, or prior to, the Settlement Date.  The Company agrees that if the
Company, or its transfer agent (if applicable), defaults in its obligation to
deliver Placement Shares on a Settlement Date, the Company agrees that in
addition to and in no way limiting the rights and obligations set forth in
Section 10(a) hereto, it will (i) hold the Agent harmless against any loss,
claim, damage, or expense (including reasonable legal fees and expenses), as
incurred, arising out of or in connection with such default by the Company or
its transfer agent (if applicable) and (ii) pay to the Agent any commission,
discount, or other compensation to which it would otherwise have been entitled
absent such default.

 

4

--------------------------------------------------------------------------------


 

(d)           Denominations; Registration.  Certificates for the Placement
Shares, if any, shall be in such denominations and registered in such names as
the Agent may request in writing at least one full Business Day (as defined
below) before the Settlement Date.  The certificates for the Placement Shares,
if any, will be made available by the Company for examination and packaging by
the Agent in The City of New York not later than noon (New York time) on the
Business Day prior to the Settlement Date.

 

(e)           Limitations on Offering Size.  Under no circumstances shall the
Company cause or request the offer or sale of any Placement Shares if, after
giving effect to the sale of such Placement Shares, the aggregate gross sales
proceeds of Placement Shares sold pursuant to this Agreement would exceed the
lesser of (A) together with all sales of Placement Shares under this Agreement,
the Maximum Amount, (B) the amount available for offer and sale under the
currently effective Registration Statement and (C) the amount authorized from
time to time to be issued and sold under this Agreement by the Company’s board
of directors, a duly authorized committee thereof or a duly authorized executive
committee, and notified to the Agent in writing.  Under no circumstances shall
the Company cause or request the offer or sale of any Placement Shares pursuant
to this Agreement at a price lower than the minimum price authorized from time
to time by the Company’s board of directors, a duly authorized committee thereof
or a duly authorized executive committee, and notified to the Agent in writing. 
Further, under no circumstances shall the Company cause or permit the aggregate
offering amount of Placement Shares sold pursuant to this Agreement to exceed
the Maximum Amount.

 

6.             Representations and Warranties of the Company.  The Company
represents and warrants to, and agrees with Agent that as of the date of this
Agreement and as of each Applicable Time (as defined below), except as disclosed
in the Registration Statement and the Prospectus:

 

(a)           Registration Statement and Prospectus.  The Company and the
transactions contemplated by this Agreement meet the requirements for and comply
with the conditions for the use of Form S-3 under the Securities Act.  The
Registration Statement has been filed with the Commission and has been declared
effective under the Securities Act.  The Prospectus Supplement will name Agent
as underwriter, acting as agent, that the Company will engage in the section
entitled “Plan of Distribution.” The Company has not received, and has no notice
of, any order of the Commission preventing or suspending the use of the
Registration Statement, or threatening or instituting proceedings for that
purpose.  The Registration Statement and the offer and sale of Placement Shares
as contemplated hereby meet the requirements of Rule 415 under the Act and
comply in all material respects with said Rule.  Any statutes, regulations,
contracts or other documents that are required to be described in the
Registration Statement or the Prospectus or to be filed as exhibits to the
Registration Statement have been so described or filed.  Copies of the
Registration Statement, the Prospectus, and any such amendments or supplements
and all documents incorporated by reference therein that were filed with the
Commission on or prior to the date of this Agreement have been delivered, or are
available through EDGAR, to Agent and its counsel. The Company has not
distributed and, prior to the later to occur of each Settlement Date and
completion of the distribution of the Placement Shares, will not distribute any
offering material in connection with the offering or sale of the Placement
Shares other than the Registration Statement and the Prospectus and any Issuer
Free Writing Prospectus (as defined below) to which Agent has consented.  The
Common Stock

 

5

--------------------------------------------------------------------------------


 

is currently quoted on the Exchange under the trading symbol “CLDX”.  Except as
disclosed in the Registration Statement, the Company has not, in the 12 months
preceding the date hereof, received notice from the Exchange to the effect that
the Company is not in compliance with the listing or maintenance requirements. 
The Company has no reason to believe that it will not in the foreseeable future
continue to be in compliance with all such listing and maintenance requirements.

 

(b)           No Misstatement or Omission.  The Registration Statement, when it
became or becomes effective, and the Prospectus, and any amendment or supplement
thereto, on the date of such Prospectus or amendment or supplement, conformed
and will conform in all material respects with the requirements of the
Securities Act.  At each Settlement Date, the Registration Statement and the
Prospectus, as of such date, will conform in all material respects with the
requirements of the Securities Act.  The Registration Statement, when it became
or becomes effective, did not, and will not, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.  The Prospectus and any
amendment and supplement thereto, on the date thereof and at each Applicable
Time (defined below), did not or will not include an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The documents incorporated by reference in the Prospectus or any
Prospectus Supplement did not, and any further documents filed and incorporated
by reference therein will not, when filed with the Commission, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated in such document or necessary to make the statements in such document, in
light of the circumstances under which they were made, not misleading.  The
foregoing shall not apply to statements in, or omissions from, any such document
made in reliance upon, and in conformity with, information furnished to the
Company by Agent specifically for use in the preparation thereof.

 

(c)           Conformity with Securities Act and Exchange Act.  The Registration
Statement, the Prospectus, any Issuer Free Writing Prospectus or any amendment
or supplement thereto, and the documents incorporated by reference in the
Registration Statement, the Prospectus or any amendment or supplement thereto,
when such documents were or are filed with the Commission under the Securities
Act or the Exchange Act or became or become effective under the Securities Act,
as the case may be, conformed or will conform in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable.

 

(d)           Financial Information.  The consolidated financial statements of
the Company included or incorporated by reference in the Registration Statement,
the Prospectus and the Issuer Free Writing Prospectuses, if any, together with
the related notes and schedules, present fairly, in all material respects, the
consolidated financial position of the Company and the Subsidiaries as of the
dates indicated and the consolidated results of operations, cash flows and
changes in stockholders’ equity of the Company for the periods specified and
have been prepared in compliance with the requirements of the Securities Act and
Exchange Act and in conformity with GAAP (as defined below) applied on a
consistent basis during the periods involved; the other financial and
statistical data with respect to the Company and the Subsidiaries contained or
incorporated by reference in the Registration Statement, the Prospectus and the
Issuer Free Writing Prospectuses, if any, are accurately and fairly presented
and prepared on a basis consistent with the financial statements and books and
records of the Company; there are no

 

6

--------------------------------------------------------------------------------


 

financial statements (historical or pro forma) that are required to be included
or incorporated by reference in the Registration Statement, or the Prospectus
that are not included or incorporated by reference as required; the Company and
the Subsidiaries do not have any material liabilities or obligations, direct or
contingent (including any off-balance sheet obligations), not described in the
Registration Statement (excluding the exhibits thereto), and the Prospectus; and
all disclosures contained or incorporated by reference in the Registration
Statement, the Prospectus and the Issuer Free Writing Prospectuses, if any,
regarding “non-GAAP financial measures” (as such term is defined by the
rules and regulations of the Commission) comply with Regulation G of the
Exchange Act and Item 10 of Regulation S-K under the Securities Act, to the
extent applicable.

 

(e)           Conformity with EDGAR Filing.  The Prospectus delivered to Agent
for use in connection with the sale of the Placement Shares pursuant to this
Agreement will be identical to the versions of the Prospectus created to be
transmitted to the Commission for filing via EDGAR, except to the extent
permitted by Regulation S-T.

 

(f)            Organization. The Company and each of its Subsidiaries are, and
will be, duly organized, validly existing as a corporation and in good standing
under the laws of their respective jurisdictions of organization.  The Company
and each of its Subsidiaries are, and will be, duly licensed or qualified as a
foreign corporation for transaction of business and in good standing under the
laws of each other jurisdiction in which their respective ownership or lease of
property or the conduct of their respective businesses requires such license or
qualification, and have all corporate power and authority necessary to own or
hold their respective properties and to conduct their respective businesses as
described in the Registration Statement and the Prospectus, except where the
failure to be so qualified or in good standing or have such power or authority
would not, individually or in the aggregate, have a material adverse effect or
would reasonably be expected to have a material adverse effect on or affecting
the assets, business, operations, earnings, properties, condition (financial or
otherwise), prospects, stockholders’ equity or results of operations of the
Company and the Subsidiaries (as defined below) taken as a whole, or prevent or
materially interfere with consummation of the transactions contemplated hereby
(a “Material Adverse Effect”).

 

(g)           Subsidiaries. The subsidiaries set forth on Schedule 4 (each a
“Subsidiary” and collectively, the “Subsidiaries”), are the Company’s only
significant subsidiaries (as such term is defined in Rule 1-02 of Regulation S-X
promulgated by the Commission). Except as set forth in the Registration
Statement and in the Prospectus, the Company owns, directly or indirectly, all
of the equity interests of the Subsidiaries free and clear of any lien, charge,
security interest, encumbrance, right of first refusal or other restriction, and
all the equity interests of the Subsidiaries are validly issued and are fully
paid, nonassessable and free of preemptive and similar rights.

 

(h)           No Violation or Default.  Neither the Company nor any of its
Subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of the
property or assets of the Company or any of its Subsidiaries are

 

7

--------------------------------------------------------------------------------


 

subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of each of clauses (ii) and (iii) above, for any
such violation or default that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  To the Company’s
knowledge, no other party under any material contract or other agreement to
which it or any of its Subsidiaries is a party is in default in any respect
thereunder where such default would have a Material Adverse Effect.

 

(i)            No Material Adverse Change.  Subsequent to the respective dates
as of which information is given in the Registration Statement, the Prospectus
and the Free Writing Prospectuses, if any (including any document deemed
incorporated by reference therein), there has not been (i) any Material Adverse
Effect, or any development involving a prospective Material Adverse Effect, in
or affecting the business, properties, management, financial, condition
(financial or otherwise), results of operations, or prospects of the Company and
the Subsidiaries taken as a whole, (ii) any transaction which is material to the
Company and the Subsidiaries taken as a whole, (iii) any obligation or
liability, direct or contingent (including any off-balance sheet obligations),
incurred by the Company or any Subsidiary, which is material to the Company and
the Subsidiaries taken as a whole, (iv) any material change in the capital stock
or outstanding long-term indebtedness of the Company or any of its Subsidiaries
or (v) any dividend or distribution of any kind declared, paid or made on the
capital stock of the Company or any Subsidiary, other than in each case above in
the ordinary course of business or as otherwise disclosed in the Registration
Statement or Prospectus (including any document deemed incorporated by reference
therein).

 

(j)            Capitalization. The issued and outstanding shares of capital
stock of the Company have been validly issued, are fully paid and nonassessable
and, other than as disclosed in the Registration Statement or the Prospectus,
are not subject to any preemptive rights, rights of first refusal or similar
rights.  The Company has an authorized, issued and outstanding capitalization as
set forth in the Registration Statement and the Prospectus as of the dates
referred to therein (other than the grant of additional options under the
Company’s existing stock option plans, or changes in the number of outstanding
shares of Common Stock of the Company due to the issuance of shares upon the
exercise or conversion of securities exercisable for, or convertible into,
Common Stock outstanding on the date hereof) and such authorized capital stock
conforms to the description thereof set forth in the Registration Statement and
the Prospectus.  The description of the securities of the Company in the
Registration Statement and the Prospectus is complete and accurate in all
material respects.  Except as disclosed in or contemplated by the Registration
Statement or the Prospectus, as of the date referred to therein, the Company
does not have outstanding any options to purchase, or any rights or warrants to
subscribe for, or any securities or obligations convertible into, or
exchangeable for, or any contracts or commitments to issue or sell, any shares
of capital stock or other securities.

 

(k)           Authorization; Enforceability.  The Company has full legal right,
power and authority to enter into this Agreement and perform the transactions
contemplated hereby.  This Agreement has been duly authorized, executed and
delivered by the Company and is a legal, valid and binding agreement of the
Company enforceable in accordance with its terms, except to the extent that
(i) enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general

 

8

--------------------------------------------------------------------------------


 

equitable principles and (ii) the indemnification and contribution provisions of
Section 10 hereof may be limited by federal or state securities laws and public
policy considerations in respect thereof.

 

(l)            Authorization of Placement Shares.  The Placement Shares, when
issued and delivered pursuant to the terms approved by the board of directors of
the Company or a duly authorized committee thereof, or a duly authorized
executive committee, against payment therefor as provided herein, will be duly
and validly authorized and issued and fully paid and nonassessable, free and
clear of any pledge, lien, encumbrance, security interest or other claim,
including any statutory or contractual preemptive rights, resale rights, rights
of first refusal or other similar rights, and will be registered pursuant to
Section 12 of the Exchange Act.

 

(m)          No Consents Required.  No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company this Agreement, the issuance and sale by the Company of the
Placement Shares, except for such consents, approvals, authorizations, orders
and registrations or qualifications as may be required under applicable state
securities laws or by the by-laws and rules of the Financial Industry Regulatory
Authority (“FINRA”) or the Exchange in connection with the sale of the Placement
Shares by the Agent.

 

(n)           No Preferential Rights.  Except as set forth in the Registration
Statement and the Prospectus, (i) no person, as such term is defined in
Rule 1-02 of Regulation S-X promulgated under the Securities Act (each, a
“Person”), has the right, contractual or otherwise, to cause the Company to
issue or sell to such Person any Common Stock or shares of any other capital
stock or other securities of the Company, (ii) no Person has any preemptive
rights, resale rights, rights of first refusal, or any other rights (whether
pursuant to a “poison pill” provision or otherwise) to purchase any Common Stock
or shares of any other capital stock or other securities of the Company, (iii) 
no Person has the right to act as an underwriter or as a financial advisor to
the Company in connection with the offer and sale of the Common Stock, and
(iv) no Person has the right, contractual or otherwise, to require the Company
to register under the Securities Act any Common Stock or shares of any other
capital stock or other securities of the Company, or to include any such shares
or other securities in the Registration Statement or the offering contemplated
thereby, whether as a result of the filing or effectiveness of the Registration
Statement or the sale of the Placement Shares as contemplated thereby or
otherwise.

 

(o)           Independent Public Accountant.  Each of PricewaterhouseCoopers LLP
and Ernst & Young LLP, whose reports on the consolidated financial statements of
the Company are filed with the Commission as part of the Registration Statement
and the Prospectus, are (in the case of PricewaterhouseCoopers LLP) and, during
the periods covered by their respective reports, were independent registered
public accounting firms within the meaning of the Securities Act and the Public
Company Accounting Oversight Board (United States).  To the Company’s knowledge,
after due and careful inquiry, PricewaterhouseCoopers LLP is not in violation of
the auditor independence requirements of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”) with respect to the Company.

 

(p)           Enforceability of Agreements.  All agreements between the Company
and third parties expressly referenced in the Prospectus are legal, valid and
binding obligations of the

 

9

--------------------------------------------------------------------------------


 

Company enforceable in accordance with their respective terms, except to the
extent that (i) enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles and (ii) the indemnification provisions of
certain agreements may be limited by federal or state securities laws or public
policy considerations in respect thereof.

 

(q)           No Litigation.  Except as set forth in the Registration Statement
or the Prospectus, there are no legal, governmental or regulatory actions, suits
or proceedings pending, nor, to the Company’s knowledge, any legal, governmental
or regulatory investigations, to which the Company or a Subsidiary is a party or
to which any property of the Company or any of its Subsidiaries is the subject
that, individually or in the aggregate, if determined adversely to the Company
or any of its Subsidiaries, would reasonably be expected to have a Material
Adverse Effect or materially and adversely affect the ability of the Company to
perform its obligations under this Agreement; to the Company’s knowledge, no
such actions, suits or proceedings are threatened or contemplated by any
governmental or regulatory authority or threatened by others; and (i) there are
no current or pending legal, governmental or regulatory investigations, actions,
suits or proceedings that are required under the Act to be described in the
Prospectus that are not so described; and (ii) there are no contracts or other
documents that are required under the Act to be filed as exhibits to the
Registration Statement that are not so filed.

 

(r)            Consents and Permits.  Except as disclosed in the Registration
Statement and the Prospectus, the Company and its Subsidiaries have made all
filings, applications and submissions required by, and possesses all approvals,
licenses, certificates, certifications, clearances, consents, exemptions, marks,
notifications, orders, permits and other authorizations issued by, the
appropriate federal, state or foreign regulatory authorities (including, without
limitation, the FDA, and any other foreign, federal, state, provincial or local
government or regulatory authorities performing functions similar to those
performed by the FDA) necessary for the ownership or lease of their respective
properties or to conduct its businesses as described in the Registration
Statement and the Prospectuses (collectively, “Permits”), except for such
Permits the failure of which to possess, obtain or make the same would not
reasonably be expected to have a Material Adverse Effect; and neither the
Company nor any of its Subsidiaries has received any written notice of
proceedings relating to the limitation, revocation, cancellation, suspension,
modification or non-renewal of any such Permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a Material Adverse Effect, and has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course.

 

(s)           Regulatory Filings.  Except as disclosed in the Registration
Statement and the Prospectus, neither the Company nor any of its Subsidiaries
has failed to file with the applicable regulatory authorities (including,
without limitation, the FDA, or any foreign, federal, state, provincial or local
governmental or regulatory authority performing functions similar to those
performed by the FDA) any required filing, declaration, listing, registration,
report or submission, except for such failures that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
except as disclosed in the Registration Statement and the Prospectuses, all such
filings, declarations, listings, registrations, reports or submissions were in
compliance with applicable laws when filed and no deficiencies have been
asserted by any applicable regulatory authority with respect to any such
filings, declarations, listings,

 

10

--------------------------------------------------------------------------------


 

registrations, reports or submissions, except for any deficiencies that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

(t)            Intellectual Property.  Except as disclosed in the Registration
Statement and the Prospectus, the Company and its Subsidiaries own, possess,
license or have other rights to use all foreign and domestic patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets,
technology, Internet domain names, know-how and other intellectual property
(collectively, the “Intellectual Property”), necessary for the conduct of their
respective businesses as now conducted except to the extent that the failure to
own, possess, license or otherwise hold adequate rights to use such Intellectual
Property would not, individually or in the aggregate, have a Material Adverse
Effect. Except as disclosed in the Registration Statement and the Prospectus
(a) there are no rights of third parties to any such Intellectual Property owned
by the Company and its Subsidiaries; (b) to the Company’s knowledge, there is no
infringement by third parties of any such Intellectual Property; (c) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others challenging the Company’s and its Subsidiaries’ rights in or to
any such Intellectual Property, and the Company is unaware of any facts which
could form a reasonable basis for any such action, suit, proceeding or claim;
(d) there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intellectual Property; (e) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others that the Company and its
Subsidiaries infringe or otherwise violate any patent, trademark, copyright,
trade secret or other proprietary rights of others; (f) to the Company’s
knowledge, there is no third-party U.S. patent or published U.S. patent
application which contains claims for which an Interference Proceeding (as
defined in 35 U.S.C. § 135) has been commenced against any patent or patent
application described in the Prospectus as being owned by or licensed to the
Company; and (g) the Company and its Subsidiaries have complied with the terms
of each agreement pursuant to which Intellectual Property has been licensed to
the Company or such Subsidiary, and all such agreements are in full force and
effect, except, in the case of any of clauses (a)-(g) above, for any such
infringement by third parties or any such pending or threatened suit, action,
proceeding or claim as would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

 

(u)           Clinical Studies.  The clinical, pre-clinical and other studies
and tests conducted by or on behalf of or sponsored by the Company and its
Subsidiaries were and, if still pending, are being conducted in accordance in
all material respects with all statutes, laws, rules and regulations, as
applicable (including, without limitation, those administered by the FDA or by
any foreign, federal, state, provincial or local governmental or regulatory
authority performing functions similar to those performed by the FDA).  Except
as set forth in the Registration Statement and Prospectus, neither the Company
nor any of its Subsidiaries has received any notices or other correspondence
from the FDA, or any other foreign, federal, state, provincial or local
governmental or regulatory authority performing functions similar to those
performed by the FDA with respect to any ongoing clinical or pre-clinical
studies or tests requiring the termination or suspension of such studies or
tests.

 

(v)           Market Capitalization.  As of the close of trading on the Exchange
on the Trading Day immediately prior to the date of this Agreement, the
aggregate market value of the

 

11

--------------------------------------------------------------------------------


 

outstanding voting and non-voting common equity (as defined in Securities Act
Rule 405) of the Company held by persons other than affiliates of the Company
(pursuant to Securities Act Rule 144, those that directly, or indirectly through
one or more intermediaries, control, or are controlled by, or are under common
control with, the Company)  (the “Non-Affiliate Shares”), was equal to or
greater than $100 million  (calculated by multiplying (x) the highest price at
which the common equity of the Company closed on the Exchange within 60 days of
the date of this Agreement times (y) the number of Non-Affiliate Shares).  The
Company is not a shell company (as defined in Rule 405 under the Securities Act)
and has not been a shell company for at least 12 calendar months previously and
if it has been a shell company at any time previously, has filed current Form 10
information (as defined in Instruction I.B.6 of Form S-3) with the Commission at
least 12 calendar months previously reflecting its status as an entity that is
not a shell company.

 

(w)          No Material Defaults.  Neither the Company nor any of the
Subsidiaries has defaulted on any installment on indebtedness for borrowed money
or on any rental on one or more long-term leases, which defaults, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect.  The Company has not filed a report pursuant to Section 13(a) or
15(d) of the Exchange Act since the filing of its last Annual Report on
Form 10-K, indicating that it (i) has failed to pay any dividend or sinking fund
installment on preferred stock or (ii) has defaulted on any installment on
indebtedness for borrowed money or on any rental on one or more long-term
leases, which defaults, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

(x)            Certain Market Activities.  Neither the Company, nor any of the
Subsidiaries, nor any of their respective directors, officers or controlling
persons has taken, directly or indirectly, any action designed, or that has
constituted or might reasonably be expected to cause or result in, under the
Exchange Act or otherwise, the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Placement
Shares.

 

(y)           Broker/Dealer Relationships.  Neither the Company nor any of the
Subsidiaries or any related entities (i) is required to register as a “broker”
or “dealer” in accordance with the provisions of the Exchange Act or
(ii) directly or indirectly through one or more intermediaries, controls or is a
“person associated with a member” or “associated person of a member” (within the
meaning set forth in the FINRA Manual).

 

(z)            No Reliance.  The Company has not relied upon the Agent or legal
counsel for the Agent for any legal, tax or accounting advice in connection with
the offering and sale of the Placement Shares.

 

(aa)         Taxes.  The Company and each of its Subsidiaries have filed all
federal, state, local and foreign tax returns which have been required to be
filed and paid all taxes shown thereon through the date hereof, to the extent
that such taxes have become due and are not being contested in good faith,
except where the failure to so file or pay would not have a Material Address
Effect.  Except as otherwise disclosed in or contemplated by the Registration
Statement or the Prospectus, no tax deficiency has been determined adversely to
the Company or any of its Subsidiaries which has had, or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. 
The Company has no knowledge of any federal, state or

 

12

--------------------------------------------------------------------------------


 

other governmental tax deficiency, penalty or assessment which has been or might
be asserted or threatened against it which would have a Material Adverse Effect.

 

(bb)         Title to Real and Personal Property.  Except as set forth in the
Registration Statement or the Prospectus, the Company and its Subsidiaries have
good and valid title in fee simple to all items of real property and good and
valid title to all personal property described in the Registration Statement or
Prospectus as being owned by them that are material to the businesses of the
Company or such Subsidiary, in each case free and clear of all liens,
encumbrances and claims, except those that (i) do not materially interfere with
the use made and proposed to be made of such property by the Company and any of
its Subsidiaries or (ii) would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.  Any real property described
in the Registration Statement or Prospectus as being leased by the Company and
any of its Subsidiaries is held by them under valid, existing and enforceable
leases, except those that (A) do not materially interfere with the use made or
proposed to be made of such property by the Company or any of its Subsidiaries
or (B) would not be reasonably expected, individually or in the aggregate, to
have a Material Adverse Effect.

 

(cc)         Environmental Laws.  Except as set forth in the Registration
Statement or the Prospectus, the Company and its Subsidiaries (i) are in
compliance with any and all applicable federal, state, local and foreign laws,
rules, regulations, decisions and orders relating to the protection of human
health and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”); (ii) have
received and are in compliance with all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses as described in the Registration Statement and the Prospectus; and
(iii) have not received notice of any actual or potential liability for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, except, in the case of any of
clauses (i), (ii) or (iii) above, for any such failure to comply or failure to
receive required permits, licenses, other approvals or liability as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(dd)         Disclosure Controls.  The Company and each of its Subsidiaries
maintain systems of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  The Company’s internal control over
financial reporting is effective and the Company is not aware of any material
weaknesses in its internal control over financial reporting (other than as set
forth in the Prospectus).  Since the date of the latest audited financial
statements of the Company included in the Prospectus, there has been no change
in the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting (other than as set forth in the Prospectus). 
The Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15 and 15d-15) for the Company and designed such
disclosure controls and

 

13

--------------------------------------------------------------------------------


 

procedures to ensure that material information relating to the Company and each
of its Subsidiaries is made known to the certifying officers by others within
those entities, particularly during the period in which the Company’s Annual
Report on Form 10-K or Quarterly Report on Form 10-Q, as the case may be, is
being prepared.  The Company’s certifying officers have evaluated the
effectiveness of the Company’s controls and procedures as of a date within 90
days prior to the filing date of the Form 10-K for the fiscal year most recently
ended (such date, the “Evaluation Date”).  The Company presented in its
Form 10-K for the fiscal year most recently ended the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date and the
disclosure controls and procedures are effective.  Since the Evaluation Date,
there have been no significant changes in the Company’s internal controls (as
such term is defined in Item 307(b) of Regulation S-K under the Act) or, to the
Company’s knowledge, in other factors that could significantly affect the
Company’s internal controls.

 

(ee)         Sarbanes-Oxley.  There is and has been no failure on the part of
the Company or any of the Company’s directors or officers, in their capacities
as such, to comply in all material respects with any applicable provisions of
the Sarbanes-Oxley Act and the rules and regulations promulgated thereunder. 
Each of the principal executive officer and the principal financial officer of
the Company (or each former principal executive officer of the Company and each
former principal financial officer of the Company as applicable) has made all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it or furnished by it to the Commission.  For purposes
of the preceding sentence, “principal executive officer” and “principal
financial officer” shall have the meanings given to such terms in the
Sarbanes-Oxley Act.

 

(ff)           Finder’s Fees.  Neither the Company nor any of the Subsidiaries
has incurred any liability for any finder’s fees, brokerage commissions or
similar payments in connection with the transactions herein contemplated, except
as may otherwise exist with respect to Agent pursuant to this Agreement.

 

(gg)         Labor Disputes.  No labor disturbance by or dispute with employees
of the Company or any of its Subsidiaries exists or, to the knowledge of the
Company, is threatened which would reasonably be expected to result in a
Material Adverse Effect

 

(hh)         Investment Company Act.  Neither the Company nor any of the
Subsidiaries is or, after giving effect to the offering and sale of the
Placement Shares, will be an “investment company” or an entity “controlled” by
an “investment company,” as such terms are defined in the Investment Company Act
of 1940, as amended (the “Investment Company Act”).

 

(ii)           Operations.  The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions to which the Company or its Subsidiaries are subject, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), except as would not reasonably be
expected to

 

14

--------------------------------------------------------------------------------


 

result in a Material Adverse Effect; and no action, suit or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its Subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

 

(jj)           Off-Balance Sheet Arrangements.  There are no transactions,
arrangements and other relationships between and/or among the Company, and/or,
to the knowledge of the Company, any of its affiliates and any unconsolidated
entity, including, but not limited to, any structural finance, special purpose
or limited purpose entity (each, an “Off Balance Sheet Transaction”) that could
reasonably be expected to affect materially the Company’s liquidity or the
availability of or requirements for its capital resources, including those Off
Balance Sheet Transactions described in the Commission’s Statement about
Management’s Discussion and Analysis of Financial Conditions and Results of
Operations (Release Nos.  33-8056; 34-45321; FR-61), required to be described in
the Prospectus which have not been described as required.

 

(kk)         Underwriter Agreements.  The Company is not a party to any
agreement with an agent or underwriter for any other “at-the-market” or
continuous equity transaction.

 

(ll)           ERISA.  To the knowledge of the Company, each material employee
benefit plan, within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), that is maintained,
administered or contributed to by the Company or any of its affiliates for
employees or former employees of the Company and any of its Subsidiaries has
been maintained in material compliance with its terms and the requirements of
any applicable statutes, orders, rules and regulations, including but not
limited to ERISA and the Internal Revenue Code of 1986, as amended (the “Code”);
no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred which would result in a material
liability to the Company with respect to any such plan excluding transactions
effected pursuant to a statutory or administrative exemption; and for each such
plan that is subject to the funding rules of Section 412 of the Code or
Section 302 of ERISA, no “accumulated funding deficiency” as defined in
Section 412 of the Code has been incurred, whether or not waived, and the fair
market value of the assets of each such plan (excluding for these purposes
accrued but unpaid contributions) exceeds the present value of all benefits
accrued under such plan determined using reasonable actuarial assumptions.

 

(mm)       Forward Looking Statements.  No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward Looking Statement”) contained in the Registration Statement and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.  The Forward Looking Statements
incorporated by reference in the Registration Statement and the Prospectus from
the Company’s Annual Report on Form 10-K for the fiscal year most recently ended
(i) are within the coverage of the safe harbor for forward looking statements
set forth in Section 27A of the Securities Act, Rule 175(b) under the Securities
Act or Rule 3b-6 under the Exchange Act, as applicable, (ii) were made by the
Company with a reasonable basis and in good faith and reflect the Company’s good
faith commercially reasonable best estimate of the matters described therein,
and (iii) have been prepared in accordance with Item 10 of Regulation S-K under
the Act.

 

15

--------------------------------------------------------------------------------


 

(nn)         Agent Purchases.  The Company acknowledges and agrees that Agent
has informed the Company that the Agent may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell Common Stock for its own
account while this Agreement is in effect, provided, that (i) no such purchase
or sales shall take place while a Placement Notice is in effect (except to the
extent each Agent may engage in sales of Placement Shares purchased or deemed
purchased from the Company as a “riskless principal” or in a similar capacity)
and (ii) the Company shall not be deemed to have authorized or consented to any
such purchases or sales by the Agent.

 

(oo)         Margin Rules.  Neither the issuance, sale and delivery of the
Placement Shares nor the application of the proceeds thereof by the Company as
described in the Registration Statement and the Prospectus will violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System or
any other regulation of such Board of Governors.

 

(pp)         Insurance.  The Company and each of its Subsidiaries carry, or are
covered by, insurance in such amounts and covering such risks as the Company and
each of its Subsidiaries reasonably believe are adequate for the conduct of
their properties and as is customary for companies engaged in similar businesses
in similar industries.

 

(qq)         No Improper Practices.  (i) Neither the Company nor, to the
Company’s knowledge, the Subsidiaries, nor to the Company’s knowledge, any of
their respective executive officers has, in the past five years, made any
unlawful contributions to any candidate for any political office (or failed
fully to disclose any contribution in violation of law) or made any contribution
or other payment to any official of, or candidate for, any federal, state,
municipal, or foreign office or other person charged with similar public or
quasi-public duty in violation of any law or of the character required to be
disclosed in the Prospectus; (ii) no relationship, direct or indirect, exists
between or among the Company or, to the Company’s knowledge, any Subsidiary or
any affiliate of any of them, on the one hand, and the directors, officers and
stockholders of the Company or, to the Company’s knowledge, any Subsidiary, on
the other hand, that is required by the Securities Act to be described in the
Registration Statement and the Prospectus that is not so described; (iii) no
relationship, direct or indirect, exists between or among the Company or any
Subsidiary or any affiliate of them, on the one hand, and the directors,
officers, stockholders or directors of the Company or, to the Company’s
knowledge, any Subsidiary, on the other hand, that is required by the rules of
FINRA to be described in the Registration Statement and the Prospectus that is
not so described; (iv) except as described in the Prospectus, there are no
material outstanding loans or advances or material guarantees of indebtedness by
the Company or, to the Company’s knowledge, any Subsidiary to or for the benefit
of any of their respective officers or directors or any of the members of the
families of any of them; and (v) the Company has not offered, or caused any
placement agent to offer, Common Stock to any person with the intent to
influence unlawfully (A) a customer or supplier of the Company or any Subsidiary
to alter the customer’s or supplier’s level or type of business with the Company
or any Subsidiary or (B) a trade journalist or publication to write or publish
favorable information about the Company or any Subsidiary or any of their
respective products or services, and, (vi) neither the Company nor any
Subsidiary nor, to the Company’s knowledge, any employee or agent of the Company
or any Subsidiary has made any payment of funds of the Company or any Subsidiary
or received or retained any funds in violation of any law, rule or regulation
(including, without limitation, the Foreign Corrupt Practices Act of 1977),
which payment,

 

16

--------------------------------------------------------------------------------


 

receipt or retention of funds is of a character required to be disclosed in the
Registration Statement or the Prospectus.

 

(rr)           Status Under the Securities Act.  The Company was not and is not
an ineligible issuer as defined in Rule 405 under the Securities Act at the
times specified in Rules 164 and 433 under the Act in connection with the
offering of the Placement Shares.

 

(ss)         No Misstatement or Omission in an Issuer Free Writing Prospectus.
Each Issuer Free Writing Prospectus, as of its issue date and as of each
Applicable Time (as defined in Section 24 below), did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement or the Prospectus, including
any incorporated document deemed to be a part thereof that has not been
superseded or modified.  The foregoing sentence does not apply to statements in
or omissions from any Issuer Free Writing Prospectus based upon and in
conformity with written information furnished to the Company by the Agent
specifically for use therein.

 

(tt)           No Conflicts.  Neither the execution of this Agreement, nor the
issuance, offering or sale of the Placement Shares, nor the consummation of any
of the transactions contemplated herein and therein, nor the compliance by the
Company with the terms and provisions hereof and thereof will conflict with, or
will result in a breach of, any of the terms and provisions of, or has
constituted or will constitute a default under, or has resulted in or will
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company pursuant to the terms of any contract or other
agreement to which the Company may be bound or to which any of the property or
assets of the Company is subject, except (i) such conflicts, breaches or
defaults as may have been waived and (ii) such conflicts, breaches and defaults
that would not have a Material Adverse Effect; nor will such action result
(x) in any violation of the provisions of the organizational or governing
documents of the Company, or (y) in any material violation of the provisions of
any statute or any order, rule or regulation applicable to the Company or of any
court or of any federal, state or other regulatory authority or other government
body having jurisdiction over the Company.

 

(uu)         (i) The Company represents that, neither the Company nor any of its
Subsidiaries (collectively, the “Entity”) or any director, officer, employee,
agent, affiliate or representative of the Entity, is a government, individual,
or entity (in this paragraph (tt), “Person”) that is, or is owned or controlled
by a Person that is:

 

(A)  the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the United
Nations Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor

 

(B)  located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran,
North Korea, Sudan and Syria).

 

17

--------------------------------------------------------------------------------


 

(ii)  The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:

 

(A)  to fund or facilitate any activities or business of or with any Person or
in any country or territory that, at the time of such funding or facilitation,
is the subject of Sanctions; or

 

(B)  in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

 

(iii)  The Entity represents and covenants that, except as detailed in the
Prospectus, for the past 5 years, it has not knowingly engaged in, is not now
knowingly engaged in, and will not engage in, any dealings or transactions with
any Person, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of Sanctions.

 

(vv)         Stock Transfer Taxes.  On each Settlement Date, all stock transfer
or other taxes (other than income taxes) which are required to be paid in
connection with the sale and transfer of the Placement Shares to be sold
hereunder will be, or will have been, fully paid or provided for by the Company
and all laws imposing such taxes will be or will have been fully complied with.

 

Any certificate signed by an officer of the Company and delivered to the Agent
or to counsel for the Agent pursuant to or in connection with this Agreement
shall be deemed to be a representation and warranty by the Company, as
applicable, to the Agent that the matters set forth therein are true and correct
in all material respects as of the date thereof.

 

7.             Covenants of the Company.  The Company covenants and agrees with
Agent that, during the term of this Agreement:

 

(a)           Registration Statement Amendments.  After the date of this
Agreement and during any period in which a Prospectus relating to any Placement
Shares is required to be delivered by Agent under the Securities Act (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act), (i) the Company will notify the Agent promptly of the
time when any subsequent amendment to the Registration Statement, other than
documents incorporated by reference, has been filed with the Commission and/or
has become effective or any subsequent supplement to the Prospectus has been
filed and of any request by the Commission for any amendment or supplement to
the Registration Statement or Prospectus or for additional information, (ii) the
Company will prepare and file with the Commission, promptly upon the Agent’s
request, any amendments or supplements to the Registration Statement or
Prospectus that, in such Agent’s reasonable opinion, may be necessary or
advisable in connection with the distribution of the Placement Shares by the
Agent (provided, however, that the failure of the Agent to make such request
shall not relieve the Company of any obligation or liability hereunder, or
affect the Agent’s right to rely on the representations and warranties made by
the Company in this Agreement and provided, further, that the only remedy the
Agent shall have with respect to the failure to make such filing shall be to
cease making sales

 

18

--------------------------------------------------------------------------------


 

under this Agreement until such amendment or supplement is filed); (iii) the
Company will not file any amendment or supplement to the Registration Statement
or Prospectus relating to the Placement Shares or a security convertible into
the Placement Shares unless a copy thereof has been submitted to Agent within a
reasonable period of time before the filing and the Agent has not objected
thereto (provided, however, that the failure of the Agent to make such objection
shall not relieve the Company of any obligation or liability hereunder, or
affect the Agent’s right to rely on the representations and warranties made by
the Company in this Agreement and provided, further, that the only remedy Agent
shall have with respect to the failure by the Company to obtain such consent
shall be to cease making sales under this Agreement) and the Company will
furnish to the Agent at the time of filing thereof a copy of any document that
upon filing is deemed to be incorporated by reference into the Registration
Statement or Prospectus, except for those documents available via EDGAR; and
(iv) the Company will cause each amendment or supplement to the Prospectus to be
filed with the Commission as required pursuant to the applicable paragraph of
Rule 424(b) of the Securities Act or, in the case of any document to be
incorporated therein by reference, to be filed with the Commission as required
pursuant to the Exchange Act, within the time period prescribed (the
determination to file or not file any amendment or supplement with the
Commission under this Section 7(a), based on the Company’s reasonable opinion or
reasonable objections, shall be made exclusively by the Company).

 

(b)           Notice of Commission Stop Orders.  The Company will advise the
Agent, promptly after it receives notice or obtains knowledge thereof, of the
issuance or threatened issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued.  The Company will advise the Agent promptly after it receives any
request by the Commission for any amendments to the Registration Statement or
any amendment or supplements to the Prospectus or any Issuer Free Writing
Prospectus or for additional information related to the offering of the
Placement Shares or for additional information related to the Registration
Statement, the Prospectus or any Issuer Free Writing Prospectus.

 

(c)           Delivery of Prospectus; Subsequent Changes.  During any period in
which a Prospectus relating to the Placement Shares is required to be delivered
by the Agent under the Securities Act with respect to the offer and sale of the
Placement Shares, (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will
comply with all requirements imposed upon it by the Securities Act, as from time
to time in force, and to file on or before their respective due dates all
reports and any definitive proxy or information statements required to be filed
by the Company with the Commission pursuant to Sections 13(a), 13(c), 14,
15(d) or any other provision of or under the Exchange Act.  If the Company has
omitted any information from the Registration Statement pursuant to Rule 430A
under the Act, it will use its best efforts to comply with the provisions of and
make all requisite filings with the Commission pursuant to said Rule 430A and to
notify the Agent promptly of all such filings.  If during such period any event
occurs as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements

 

19

--------------------------------------------------------------------------------


 

therein, in the light of the circumstances then existing, not misleading, or if
during such period it is necessary to amend or supplement the Registration
Statement or Prospectus to comply with the Securities Act, the Company will
promptly notify Agent to suspend the offering of Placement Shares during such
period and, prior to resuming sales hereunder, the Company will amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance.

 

(d)           Listing of Placement Shares.  During any period in which the
Prospectus relating to the Placement Shares is required to be delivered by the
Agent under the Securities Act with respect to the offer and sale of the
Placement Shares, the Company will use commercially reasonable efforts to cause
the Placement Shares to be listed on the Exchange.

 

(e)           Delivery of Registration Statement and Prospectus.  The Company
will furnish to the Agent and its counsel (at the expense of the Company) copies
of the Registration Statement, the Prospectus (including all documents
incorporated by reference therein) and all amendments and supplements to the
Registration Statement or Prospectus that are filed with the Commission during
any period in which a Prospectus relating to the Placement Shares is required to
be delivered under the Securities Act (including all documents filed with the
Commission during such period that are deemed to be incorporated by reference
therein), in each case as soon as reasonably practicable and in such quantities
as the Agent may from time to time reasonably request and, at Agent’s request,
will also furnish copies of the Prospectus to each exchange or market on which
sales of the Placement Shares may be made; provided, however, that the Company
shall not be required to furnish any document (other than the Prospectus) to the
Agent to the extent such document is available on EDGAR.

 

(f)            Earnings Statement.  The Company will make generally available to
its security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of
Section 11(a) and Rule 158 of the Securities Act.

 

(g)           Use of Proceeds.  The Company will use the Net Proceeds as
described in the Prospectus in the section entitled “Use of Proceeds.”

 

(h)           Notice of Other Sales.  Without the prior written consent of
Agent, the Company will not:  (x) directly or indirectly, offer to sell, sell,
contract to sell, grant any option to sell or otherwise dispose of any Common
Stock (other than the Placement Shares offered pursuant to this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire, Common Stock during the period beginning on the
fifth (5th) Trading Day immediately prior to the date on which any Placement
Notice is delivered to Agent hereunder and ending on the fifth (5th) Trading Day
immediately following the final Settlement Date with respect to Placement Shares
sold pursuant to such Placement Notice (or, if the Placement Notice has been
terminated or suspended prior to the sale of all Placement Shares covered by a
Placement Notice, the date of such suspension or termination); and (y) directly
or indirectly, in any other “at-the-market” continuous equity transaction, offer
to sell, sell, contract to sell, grant any option to sell or otherwise dispose
of any Common Stock (other than the Placement Shares offered pursuant to this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire, Common Stock prior to the later
of the termination of this Agreement and the sixtieth (60th) day immediately

 

20

--------------------------------------------------------------------------------


 

following the final Settlement Date with respect to Placement Shares sold
pursuant to such Placement Notice; provided, however, that such restrictions
will not be required in connection with the Company’s issuance or sale of
(i) Common Stock, options to purchase Common Stock or Common Stock issuable upon
the exercise of options, pursuant to any employee or director stock option or
benefits plan, stock ownership plan or dividend reinvestment plan (but not
Common Stock subject to a waiver to exceed plan limits in its dividend
reinvestment plan) of the Company whether now in effect or hereafter
implemented, (ii) Common Stock issuable upon conversion of securities or the
exercise of warrants, options or other rights in effect or outstanding, and
disclosed in filings by the Company available on EDGAR or otherwise in writing
to the Agent and (iii) with respect to clause (y), its securities in an
underwritten public offering.

 

(i)            Change of Circumstances.  The Company will, at any time during
the pendency of a Placement Notice advise the Agent promptly after it shall have
received notice or obtained knowledge thereof, of any information or fact that
would alter or affect in any material respect any opinion, certificate, letter
or other document required to be provided to the Agent pursuant to this
Agreement.

 

(j)            Due Diligence Cooperation.  The Company will cooperate with any
reasonable due diligence review conducted by the Agent or its representatives in
connection with the transactions contemplated hereby, including, without
limitation, providing information and making available documents and senior
corporate officers, during regular business hours and at the Company’s principal
offices, as the Agent may reasonably request.

 

(k)           Required Filings Relating to Placement of Placement Shares.  The
Company agrees that if and on such dates as the Securities Act shall require,
the Company will (i) file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) under the Securities Act (each and every
filing under Rule 424(b), a “Filing Date”), which prospectus supplement will set
forth, within the relevant period, the amount of Placement Shares sold through
the Agent, the Net Proceeds to the Company and the compensation payable by the
Company to the Agent with respect to such Placement Shares, and (ii) deliver
such number of copies of each such prospectus supplement to each exchange or
market on which such sales were effected as may be required by the rules or
regulations of such exchange or market.

 

(l)            Representation Dates; Certificate.  (1) Prior to the date of the
first Placement Notice and (2) each time the Company:

 

(i) files the Prospectus relating to the Placement Shares or amends or
supplements (other than a prospectus supplement relating solely to an offering
of securities other than the Placement Shares) the Registration Statement or the
Prospectus relating to the Placement Shares by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of documents
by reference into the Registration Statement or the Prospectus relating to the
Placement Shares;

 

(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K);

 

21

--------------------------------------------------------------------------------


 

(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or

 

(iv) files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange
Act;

 

(Each date of filing of one or more of the documents referred to in clauses
(i) through (iv) shall be a “Representation Date.”)

 

the Company shall furnish the Agent (but in the case of clause (iv) above only
if the Agent reasonably determines that the information contained in such
Form 8-K is material) with a certificate, in the form attached hereto as
Exhibit 7(l). The requirement to provide a certificate under this
Section 7(l) shall be waived for any Representation Date occurring at a time a
Suspension is in effect, which waiver shall continue until the earlier to occur
of the date the Company delivers instructions for the sale of Placement Shares
hereunder (which for such calendar quarter shall be considered a Representation
Date) and the next occurring Representation Date. Notwithstanding the foregoing,
if the Company subsequently decides to sell Placement Shares following a
Representation Date when the a Suspension was in effect and did not provide the
Agent with a certificate under this Section 7(l), then before the Company
delivers the instructions for the sale of Placement Shares or the Agent sells
any Placement Shares pursuant to such instructions, the Company shall provide
the Agent with a certificate in conformity with this Section 7(l) dated as of
the date that the instructions for the sale of Placement Shares are issued.

 

(m)          Legal Opinion.  (1) Prior to the date of the first Placement
Notice  and (2) within five (5) Trading Days of each Representation Date with
respect to which the Company is obligated to deliver a certificate in the form
attached hereto as Exhibit 7(l) for which no waiver is applicable and excluding
the date of this Agreement, the Company shall cause to be furnished to the Agent
a written opinion of Lowenstein Sandler PC (“Company Counsel”), or other counsel
satisfactory to the Agent, in form and substance satisfactory to Agent and its
counsel, substantially similar to the form attached hereto as Exhibit 7(m),
modified, as necessary, to relate to the Registration Statement and the
Prospectus as then amended or supplemented; provided, however, the Company shall
be required to furnish to Agent no more than one opinion hereunder per calendar
quarter; provided, further, that in lieu of such opinions for subsequent
periodic filings under the Exchange Act, counsel may furnish the Agent with a
letter (a “Reliance Letter”) to the effect that the Agent may rely on a prior
opinion delivered under this Section 7(m) to the same extent as if it were dated
the date of such letter (except that statements in such prior opinion shall be
deemed to relate to the Registration Statement and the Prospectus as amended or
supplemented as of the date of the Reliance Letter).

 

(n)           Comfort Letter.  (1) Prior to the date of the first Placement
Notice and (2) within five (5) Trading Days of each Representation Date with
respect to which the Company is obligated to deliver a certificate in the form
attached hereto as Exhibit 7(l) for which no waiver is applicable and excluding
the date of this Agreement, the Company shall cause its independent accountants
to furnish the Agent letters (the “Comfort Letters”), dated the date the Comfort
Letter is delivered, which shall meet the requirements set forth in this
Section 7(n); provided,

 

22

--------------------------------------------------------------------------------


 

that if requested by the Agent, the Company shall cause a Comfort Letter to be
furnished to the Agent within ten (10) Trading Days of the date of occurrence of
any material transaction or event, including the restatement of the Company’s
financial statements.  The Comfort Letter from the Company’s independent
accountants shall be in a form and substance satisfactory to the Agent,
(i) confirming that they are an independent public accounting firm within the
meaning of the Securities Act and the PCAOB, (ii) stating, as of such date, the
conclusions and findings of such firm with respect to the financial information
and other matters ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings (the first such
letter, the “Initial Comfort Letter”) and (iii) updating the Initial Comfort
Letter with any information that would have been included in the Initial Comfort
Letter had it been given on such date and modified as necessary to relate to the
Registration Statement and the Prospectus, as amended and supplemented to the
date of such letter.

 

(o)           Market Activities.  The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of Common
Stock or (ii) sell, bid for, or purchase Common Stock, or pay anyone any
compensation for soliciting purchases of the Placement Shares other than the
Agent.

 

(p)           Investment Company Act.  The Company will conduct its affairs in
such a manner so as to reasonably ensure that neither it nor any of its
Subsidiaries will be or become, at any time prior to the termination of this
Agreement, an “investment company,” as such term is defined in the Investment
Company Act.

 

(q)           No Offer to Sell.  Other than an Issuer Free Writing Prospectus
approved in advance by the Company and the Agent in its capacity as agent
hereunder, neither the Agent nor the Company (including its agents and
representatives, other than Agent in its capacity as such) will make, use,
prepare, authorize, approve or refer to any written communication (as defined in
Rule 405 under the Act), required to be filed with the Commission, that
constitutes an offer to sell or solicitation of an offer to buy Placement Shares
hereunder.

 

(r)            Blue Sky and Other Qualifications.  The Company will use its
commercially reasonable efforts, in cooperation with the Agent, to qualify the
Placement Shares for offering and sale, or to obtain an exemption for the
Placement Shares to be offered and sold, under the applicable securities laws of
such states and other jurisdictions (domestic or foreign) as the Agent may
designate and to maintain such qualifications and exemptions in effect for so
long as required for the distribution of the Placement Shares (but in no event
for less than one year from the date of this Agreement); provided, however, that
the Company shall not be obligated to file any general consent to service of
process or to qualify as a foreign corporation or as a dealer in securities in
any jurisdiction in which it is not so qualified or to subject itself to
taxation in respect of doing business in any jurisdiction in which it is not
otherwise so subject.  In each jurisdiction in which the Placement Shares have
been so qualified or exempt, the Company will file such statements and reports
as may be required by the laws of such jurisdiction to continue such
qualification or exemption, as the case may be, in effect for so long as
required for the distribution of the Placement Shares (but in no event for less
than one year from the date of this Agreement).

 

23

--------------------------------------------------------------------------------


 

(s)           Sarbanes-Oxley Act.  The Company and the Subsidiaries will
maintain and keep accurate books and records reflecting their assets and
maintain internal accounting controls in a manner designed to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles and including those policies and procedures that
(i) pertain to the maintenance of records that in reasonable detail accurately
and fairly reflect the transactions and dispositions of the assets of the
Company, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit the preparation of the Company’s consolidated financial
statements in accordance with generally accepted accounting principals,
(iii) that receipts and expenditures of the Company are being made only in
accordance with management’s and the Company’s directors’ authorization, and
(iv) provide reasonable assurance regarding prevention or timely detection of
unauthorized acquisition, use or disposition of the Company’s assets that could
have a material effect on its financial statements.  The Company and the
Subsidiaries will maintain such controls and other procedures, including,
without limitation, those required by Sections 302 and 906 of the Sarbanes-Oxley
Act, and the applicable regulations thereunder that are designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and forms,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is accumulated and communicated to the
Company’s management, including its principal executive officer and principal
financial officer, or persons performing similar functions, as appropriate to
allow timely decisions regarding required disclosure and to ensure that material
information relating to the Company or the Subsidiaries is made known to them by
others within those entities, particularly during the period in which such
periodic reports are being prepared.

 

(t)            Secretary’s Certificate; Further Documentation. Prior to the date
of the first Placement Notice, the Company shall deliver to the Agent a
certificate of the Secretary of the Company and attested to by an executive
officer of the Company, dated as of such date, certifying as to (i) the
Certificate of Incorporation of the Company, (ii) the By-laws of the Company,
(iii) the resolutions of the Board of Directors of the Company authorizing the
execution, delivery and performance of this Agreement and the issuance of the
Placement Shares and (iv) the incumbency of the officers duly authorized to
execute this Agreement and the other documents contemplated by this Agreement.
Within five (5) Trading Days of each Representation Date, the Company shall have
furnished to the Agent such further information, certificates and documents as
the Agent may reasonably request.

 

8.             Payment of Expenses.  The Company will pay all expenses incident
to the performance of its obligations under this Agreement, including (i) the
preparation and filing of the Registration Statement, including any fees
required by the Commission, and the printing or electronic delivery of the
Prospectus as originally filed and of each amendment and supplement thereto, in
such number as the Agent shall deem necessary, (ii) the printing and delivery to
the Agent of this Agreement and such other documents as may be required in
connection with the offering, purchase, sale, issuance or delivery of the
Placement Shares, (iii) the preparation, issuance and delivery of the
certificates, if any, for the Placement Shares to the Agent, including any stock
or other transfer taxes and any capital duties, stamp duties or other duties or
taxes

 

24

--------------------------------------------------------------------------------


 

payable upon the sale, issuance or delivery of the Placement Shares to the
Agent, (iv) the fees and disbursements of the counsel, accountants and other
advisors to the Company, (v) the fees and disbursements of the counsel to the
Agent, payable upon the execution of this Agreement, in an amount not to exceed
$50,000; (vi) the qualification or exemption of the Placement Shares under state
securities laws in accordance with the provisions of Section 7(r) hereof,
including filing fees, if any, but excluding fees of the Agent’s counsel,
(vii) the printing and delivery to the Agent of copies of any Permitted Issuer
Free Writing Prospectus and the Prospectus and any amendments or supplements
thereto in such number as the Agent shall deem necessary, (viii) the
preparation, printing and delivery to the Agent of copies of the blue sky
survey, if reasonably required, (ix) the fees and expenses of the transfer agent
and registrar for the Common Stock, (x) the filing and other fees incident to
any review by FINRA of the terms of the sale of the Placement Shares including
the fees of the Agent’s counsel (subject to the cap, set forth in clause
(v) above), and (xi) the fees and expenses incurred in connection with the
listing of the Placement Shares on the Exchange.

 

9.             Conditions to Agent’s Obligations.  The obligations of the Agent
hereunder with respect to a Placement will be subject to the continuing accuracy
and completeness of the representations and warranties made by the Company
herein, to the due performance by the Company of its obligations hereunder, to
the completion by the Agent of a due diligence review satisfactory to it in its
reasonable judgment, and to the continuing satisfaction (or waiver by the Agent
in its sole discretion) of the following additional conditions:

 

(a)           Registration Statement Effective.  The Registration Statement
shall have become effective and shall be available for the (i) resale of all
Placement Shares issued to the Agent and not yet sold by the Agent and (ii) sale
of all Placement Shares contemplated to be issued by any Placement Notice.

 

(b)           No Material Notices.  None of the following events shall have
occurred and be continuing: (i) receipt by the Company of any request for
additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iv) the occurrence of any event that makes any material statement
made in the Registration Statement or the Prospectus or any material document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, the Prospectus or documents so that, in the case of the Registration
Statement, it will not contain any materially untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading and, that in the case of
the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

25

--------------------------------------------------------------------------------


 

(c)           No Misstatement or Material Omission.  Agent shall not have
advised the Company that the Registration Statement or Prospectus, or any
amendment or supplement thereto, contains an untrue statement of fact that in
the Agent’s reasonable opinion is material, or omits to state a fact that in the
Agent’s reasonable opinion is material and is required to be stated therein or
is necessary to make the statements therein not misleading.

 

(d)           Material Changes.  Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any material adverse change, on a consolidated basis, in the
authorized capital stock of the Company or any Material Adverse Effect, or any
development that could reasonably be expected to cause a Material Adverse
Effect.

 

(e)           Legal Opinion.  The Agent shall have received the opinions of
Company Counsel required to be delivered pursuant Section 7(m) on or before the
date on which such delivery of such opinion is required pursuant to
Section 7(m).

 

(f)            Comfort Letter.  The Agent shall have received the Comfort Letter
required to be delivered pursuant Section 7(n) on or before the date on which
such delivery of such opinion is required pursuant to Section 7(n).

 

(g)           Representation Certificate.  The Agent shall have received the
certificate required to be delivered pursuant to Section 7(l) on or before the
date on which delivery of such certificate is required pursuant to Section 7(l).

 

(h)           No Suspension.  Trading in the Common Stock shall not have been
suspended on the Exchange and the Common Stock shall not have been delisted from
the Exchange.

 

(i)            Other Materials.  On each date on which the Company is required
to deliver a certificate pursuant to Section 7(l), the Company shall use
commercially reasonable efforts to furnish the Agent such appropriate further
information, certificates and documents as the Agent may reasonably request. 
All such opinions, certificates, letters and other documents will be in
compliance with the provisions hereof.  The Company will furnish the Agent with
such conformed copies of such opinions, certificates, letters and other
documents as the Agent shall reasonably request.

 

(j)            Securities Act Filings Made.  All filings with the Commission
required by Rule 424 under the Securities Act to have been filed prior to the
issuance of any Placement Notice hereunder shall have been made within the
applicable time period prescribed for such filing by Rule 424.

 

(k)           Approval for Listing.  The Placement Shares shall either have been
approved for listing quotation on the Exchange, subject only to notice of
issuance, or the Company shall have filed an application for listing quotation
of the Placement Shares on the Exchange at, or prior to, the issuance of any
Placement Notice.

 

(l)            No Termination Event.  There shall not have occurred any event
that would permit the Agent to terminate this Agreement pursuant to
Section 12(a).

 

26

--------------------------------------------------------------------------------


 

10.           Indemnification and Contribution.

 

(a)           Company Indemnification.  The Company agrees to indemnify and hold
harmless the Agent, its partners, members, directors, officers, employees and
agents and each person, if any, who controls the Agent within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act as follows:

 

(i)            against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, joint or several, arising out of or based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto), or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading, or arising out of any untrue
statement or alleged untrue statement of a material fact included in any related
Issuer Free Writing Prospectus or the Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

(ii)           against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, joint or several, to the extent of the aggregate amount
paid in settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 10(d) below) any such
settlement is effected with the written consent of the Company, which consent
shall not unreasonably be delayed or withheld; and

 

(iii)          against any and all expense whatsoever, as incurred (including
the fees and disbursements of counsel), reasonably incurred in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue statement or omission, or any such
alleged untrue statement or omission, to the extent that any such expense is not
paid under (i) or (ii) above,

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with written information furnished to the
Company by the Agent expressly for use in the Registration Statement (or any
amendment thereto), or in any related Issuer Free Writing Prospectus or the
Prospectus (or any amendment or supplement thereto).

 

(b)           Agent Indemnification.  Agent agrees to indemnify and hold
harmless the Company and its directors and each officer of the Company who
signed the Registration Statement, and each person, if any, who (i) controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act or (ii) is controlled by or is under common control with the
Company against any and all loss, liability, claim, damage and expense described
in the indemnity contained in Section 10(a), as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Registration Statement (or any amendments thereto) or the Prospectus
(or any amendment or supplement thereto) in reliance upon and in conformity with
information relating to the Agent

 

27

--------------------------------------------------------------------------------


 

and furnished to the Company in writing by the Agent expressly for use therein. 
The Company hereby acknowledges that the only information that the Agent has
furnished to the Company expressly for use in the Registration Statement, the
Prospectus or any Issuer Free Writing Prospectus (or any amendment or supplement
thereto) are the statements set forth in the first two sentences of the fifth
paragraph and the seventh and eighth paragraphs under the caption “Plan of
Distribution” in the Prospectus.

 

(c)           Procedure.  Any party that proposes to assert the right to be
indemnified under this Section 10 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 10, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 10 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 10 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in connection with the defense.  The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the indemnifying party or parties.  It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties.  All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly as they are incurred.  An indemnifying party
will not, in any event, be liable for any settlement of any action or claim
effected without its written consent.  No indemnifying party shall, without the
prior written consent of each indemnified party, settle or compromise or consent
to the entry of any judgment in any pending or threatened claim, action or
proceeding relating to the matters

 

28

--------------------------------------------------------------------------------


 

contemplated by this Section 10 (whether or not any indemnified party is a party
thereto), unless such settlement, compromise or consent (1) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (2) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.

 

(d)           Settlement Without Consent if Failure to Reimburse.  If an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for reasonable fees and expenses of counsel, such indemnifying
party agrees that it shall be liable for any settlement of the nature
contemplated by Section 10(a)(ii) effected without its written consent if
(1) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (2) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (3) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.

 

(e)           Contribution.  In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in the
foregoing paragraphs of this Section 10 is applicable in accordance with its
terms but for any reason is held to be unavailable from the Company or the
Agent, the Company and the Agent will contribute to the total losses, claims,
liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted, but after
deducting any contribution received by the Company from persons other than the
Agent, such as persons who control the Company within the meaning of the
Securities Act, officers of the Company who signed the Registration Statement
and directors of the Company, who also may be liable for contribution) to which
the Company and the Agent may be subject in such proportion as shall be
appropriate to reflect the relative benefits received by the Company on the one
hand and the Agent on the other hand.  The relative benefits received by the
Company on the one hand and the Agent on the other hand shall be deemed to be in
the same proportion as the total net proceeds from the sale of the Placement
Shares (before deducting expenses) received by the Company bear to the total
compensation received by the Agent (before deducting expenses) from the sale of
Placement Shares on behalf of the Company.  If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and the Agent, on the
other hand, with respect to the statements or omission that resulted in such
loss, claim, liability, expense or damage, or action in respect thereof, as well
as any other relevant equitable considerations with respect to such offering. 
Such relative fault shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or the Agent, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission.  The Company and the Agent agree that it would not be just and
equitable if contributions pursuant to this Section 10(e) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein.  The amount paid
or payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred

 

29

--------------------------------------------------------------------------------


 

to above in this Section 10(e) shall be deemed to include, for the purpose of
this Section 10(e), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim to the extent consistent with Section 10(c) hereof. Notwithstanding the
foregoing provisions of this Section 10(e), the Agent shall not be required to
contribute any amount in excess of the commissions received by it under this
Agreement and no person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any person who was not guilty of such fraudulent misrepresentation.  For
purposes of this Section 10(e), any person who controls a party to this
Agreement within the meaning of the Securities Act, and any officers, directors,
partners, employees or agents of the Agent, will have the same rights to
contribution as that party, and each officer of the Company who signed the
Registration Statement will have the same rights to contribution as the Company,
subject in each case to the provisions hereof.  Any party entitled to
contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 10(e), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 10(e) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought.  Except for a
settlement entered into pursuant to the last sentence of Section 10(c) hereof,
no party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 10(c) hereof.

 

11.           Representations and Agreements to Survive Delivery.  The indemnity
and contribution agreements contained in Section 10 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of the Agent, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

 

12.           Termination.

 

(a)           The Agent may terminate this Agreement, by notice to the Company,
as hereinafter specified at any time (1) if there has been, since the time of
execution of this Agreement or since the date as of which information is given
in the Prospectus, any change, or any development or event involving a
prospective change, in the condition, financial or otherwise, or in the
business, properties, earnings, results of operations or prospects of the
Company and its Subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, which individually or in the
aggregate, in the sole judgment of the Agent is material and adverse and makes
it impractical or inadvisable to market the Placement Shares or to enforce
contracts for the sale of the Placement Shares, (2) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Agent, impracticable or inadvisable to market the Placement
Shares or to enforce contracts

 

30

--------------------------------------------------------------------------------


 

for the sale of the Placement Shares, (3) if trading in the Common Stock has
been suspended or limited by the Commission or the Exchange, or if trading
generally on the Exchange has been suspended or limited, or minimum prices for
trading have been fixed on the Exchange, (4) if any suspension of trading of any
securities of the Company on any exchange or in the over-the-counter market
shall have occurred and be continuing, (5) if a major disruption of securities
settlements or clearance services in the United States shall have occurred and
be continuing, or (6) if a banking moratorium has been declared by either U.S.
Federal or New York authorities.  Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 8 (Payment of Expenses), Section 10 (Indemnification and Contribution),
Section 11 (Representations and Agreements to Survive Delivery), Section 17
(Governing Law and Time; Waiver of Jury Trial) and Section 18 (Consent to
Jurisdiction) hereof shall remain in full force and effect notwithstanding such
termination.  If the Agent elects to terminate this Agreement as provided in
this Section 12(a), the Agent shall provide the required notice as specified in
Section 13 (Notices).

 

(b)           The Company shall have the right, by giving ten (10) days notice
as hereinafter specified to terminate this Agreement in its sole discretion at
any time after the date of this Agreement.  Any such termination shall be
without liability of any party to any other party except that the provisions of
Section 8, Section 10, Section 11, Section 17 and Section 18 hereof shall remain
in full force and effect notwithstanding such termination.

 

(c)           The Agent shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement.  Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 8, Section 10, Section 11, Section 17 and Section 18 hereof shall remain
in full force and effect notwithstanding such termination.

 

(d)           Unless earlier terminated pursuant to this Section 12, this
Agreement shall automatically terminate upon the issuance and sale of all of the
Placement Shares through the Agent on the terms and subject to the conditions
set forth herein; provided that the provisions of Section 8, Section 10,
Section 11, Section 17 and Section 18 hereof shall remain in full force and
effect notwithstanding such termination.

 

(e)           Unless earlier terminated pursuant to this Section 12, this
Agreement shall automatically terminate upon the three year anniversary of the
date hereof; provided that the provisions of Section 8, Section 10, Section 11,
Section 17 and Section 18 hereof shall remain in full force and effect
notwithstanding such termination.

 

(f)            This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 12(a), (b), (c), (d) or (e) above or otherwise
by mutual agreement of the parties; provided, however, that any such termination
by mutual agreement shall in all cases be deemed to provide that Section 8,
Section 10, Section 11, Section 17 and Section 18 shall remain in full force and
effect.

 

(g)           Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by the Agent or the Company, as the case may be.  If such
termination shall occur prior to the Settlement Date for any sale of

 

31

--------------------------------------------------------------------------------


 

Placement Shares, such Placement Shares shall settle in accordance with the
provisions of this Agreement.

 

13.           Notices.  All notices or other communications required or
permitted to be given by any party to any other party pursuant to the terms of
this Agreement shall be in writing, unless otherwise specified, and if sent to
the Agent, shall be delivered to:

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

Attention:

Capital Markets/Jeff Lumby

Facsimile:

(212) 307-3730

 

 

with copies to:

 

 

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

Attention:

Stephen Merkel

 

General Counsel

Facsimile:

(212) 307-3730

 

 

and:

 

 

 

DLA Piper LLP (US)

1251 Avenue of the Americas

New York, NY 10020

Attention:

Daniel I. Goldberg

Facsimile:

(212) 884-8466

 

 

and if to the Company, shall be delivered to:

 

Celldex Therapeutics, Inc.

119 Fourth Avenue

Needham, MA 02494

Attention:

Avery W. Catlin

 

Chief Financial Officer

Facsimile:

(781) 433-0480

 

 

with a copy to:

 

 

 

Lowenstein Sandler PC

65 Livingston Avenue

Roseland, New Jersey 07068

Attention:

Anthony O. Pergola

Facsimile:

(973) 597-2445

 

32

--------------------------------------------------------------------------------


 

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose. 
Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid).  For
purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 13 if sent to the electronic mail address specified
by the receiving party under separate cover.  Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party.  Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

 

14.           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the Company and the Agent and their respective successors
and the affiliates, controlling persons, officers and directors referred to in
Section 10 hereof.  References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party. 
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.  Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party; provided, however, that the Agent may assign
its rights and obligations hereunder to an affiliate thereof without obtaining
the Company’s consent.

 

15.           Adjustments for Stock Splits.  The parties acknowledge and agree
that all share-related numbers contained in this Agreement shall be adjusted to
take into account any stock split, stock dividend or similar event effected with
respect to the Placement Shares.

 

16.           Entire Agreement; Amendment; Severability.  This Agreement
(including all schedules and exhibits attached hereto and Placement Notices
issued pursuant hereto) constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, among the parties hereto with regard to the subject matter hereof. 
Neither this Agreement nor any term hereof may be amended except pursuant to a
written instrument executed by the Company and the Agent.  In the event that any
one or more of the provisions contained herein, or the application thereof in
any circumstance, is held invalid, illegal or unenforceable as written by a
court of competent jurisdiction, then such provision shall be given full force
and effect to the fullest possible extent that it is valid, legal and
enforceable, and the remainder of the terms and provisions herein shall be
construed as if such invalid, illegal or unenforceable term or provision was not
contained herein, but only to the extent that giving effect to such provision
and the remainder of the terms and provisions hereof shall be in accordance with
the intent of the parties as reflected in this Agreement.

 

33

--------------------------------------------------------------------------------


 

17.          GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL.  THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF
DAY REFER TO NEW YORK CITY TIME. THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

18.           CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE
CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM
OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

 

19.           Use of Information.  The Agent may not provide any information
gained in connection with this Agreement and the transactions contemplated by
this Agreement, including due diligence, to any third party other than its legal
counsel advising it on this Agreement unless expressly approved by the Company
in writing.

 

20.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission.

 

21.           Effect of Headings.

 

The section and Exhibit headings herein are for convenience only and shall not
affect the construction hereof.

 

34

--------------------------------------------------------------------------------


 

22.           Permitted Free Writing Prospectuses.

 

The Company represents, warrants and agrees that, unless it obtains the prior
consent of the Agent, and the Agent represents, warrants and agrees that, unless
it obtains the prior consent of the Company, it has not made and will not make
any offer relating to the Placement Shares that would constitute an Issuer Free
Writing Prospectus, or that would otherwise constitute a “free writing
prospectus,” as defined in Rule 405, required to be filed with the Commission. 
Any such free writing prospectus consented to by the Agent or by the Company, as
the case may be, is hereinafter referred to as a “Permitted Free Writing
Prospectus.”  The Company represents and warrants that it has treated and agrees
that it will treat each Permitted Free Writing Prospectus as an “issuer free
writing prospectus,” as defined in Rule 433, and has complied and will comply
with the requirements of Rule 433 applicable to any Permitted Free Writing
Prospectus, including timely filing with the Commission where required,
legending and record keeping.  For the purposes of clarity, the parties hereto
agree that all free writing prospectuses, if any, listed in Exhibit 22 hereto
are Permitted Free Writing Prospectuses.

 

23.           Absence of Fiduciary Relationship.

 

The Company acknowledges and agrees that:

 

(a)           The Agent is acting solely as agent in connection with the public
offering of the Placement Shares and in connection with each transaction
contemplated by this Agreement and the process leading to such transactions, and
no fiduciary or advisory relationship between the Company or any of its
respective affiliates, stockholders (or other equity holders), creditors or
employees or any other party, on the one hand, and the Agent, on the other hand,
has been or will be created in respect of any of the transactions contemplated
by this Agreement, irrespective of whether or not the Agent has advised or is
advising the Company on other matters, and the Agent has no obligation to the
Company with respect to the transactions contemplated by this Agreement except
the obligations expressly set forth in this Agreement;

 

(b)           it is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement;

 

(c)           the Agent has not provided any legal, accounting, regulatory or
tax advice with respect to the transactions contemplated by this Agreement and
it has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate;

 

(d)           it is aware that the Agent and its affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company and the Agent has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship or otherwise; and

 

(e)           it waives, to the fullest extent permitted by law, any claims it
may have against the Agent for breach of fiduciary duty or alleged breach of
fiduciary duty in connection with the sale of Placement Shares under this
Agreement and agrees that the Agent shall not have any liability (whether direct
or indirect, in contract, tort or otherwise) to it in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on its
behalf or in right of it or the Company, employees or creditors of Company,
other than in respect of the Agent’s

 

35

--------------------------------------------------------------------------------


 

obligations under this Agreement and to keep information provided by the Company
to the Agent and the Agent’s counsel confidential to the extent not otherwise
publicly-available.

 

24.           Definitions.

 

As used in this Agreement, the following terms have the respective meanings set
forth below:

 

“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to
Rule 433(g) under the Securities Act Regulations.

 

“Rule 163,” “Rule 164,” “Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,”
“Rule 424(b),” “Rule 430B,” and “Rule 433” refer to such rules under the
Securities Act Regulations.

 

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

 

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by the Agent outside
of the United States.

 

36

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the understanding between the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and the Agent.

 

 

Very truly yours,

 

 

 

CELLDEX THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Avery W. Catlin

 

 

Name: Avery W. Catlin

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

ACCEPTED as of the date first-above written:

 

 

 

 

 

 

 

CANTOR FITZGERALD & CO.

 

 

 

 

 

By:

/s/ Jeffrey Lumby

 

 

Name: Jeffrey Lumby

 

 

Title: Senior Managing Director

 

37

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

--------------------------------------------------------------------------------

 

FORM OF PLACEMENT NOTICE

 

--------------------------------------------------------------------------------

 

From:

 

Celldex Therapeutics, Inc.

 

 

 

To:

 

Cantor Fitzgerald & Co.

 

 

Attention:

 

 

 

Subject:

 

Placement Notice

 

 

 

Gentlemen:

 

 

 

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Celldex Therapeutics, Inc., a Delaware corporation (the
“Company”), and Cantor Fitzgerald & Co. (“Agent”), dated January 6, 2011, the
Company hereby requests that the Agent sell up to                          of
the Company’s Common Stock, par value $0.001 per share, at a minimum market
price of $               per share, during the time period beginning [month,
day, time] and ending [month, day, time].

 

Schedule 1-1

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

--------------------------------------------------------------------------------

 

Compensation

 

--------------------------------------------------------------------------------

 

The Company shall pay to the Agent in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount up to 5.0% of the aggregate gross proceeds
from each sale of Placement Shares.

 

Schedule 2-1

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

--------------------------------------------------------------------------------

 

Notice Parties

 

--------------------------------------------------------------------------------

 

The Company

 

Anthony S. Marucci (amarucci@celldextherapeutics.com)

 

Avery W. Catlin (ccatlin@celldextherapeutics.com)

 

Copy of Notices to the Company including notice of all sales through the Agent

 

Samuel B. Martin (smartin@celldextherapeutics.com)

 

The Agent

 

Jeff Lumby  (jlumby@cantor.com)

 

Josh Feldman  (jfeldman@cantor.com)

 

Peter Dippolito  (pdippolito@cantor.com)

 

Schedule 3-1

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Subsidiaries

 

Celldex Research Corporation

 

Celldex Therapeutics Limited

 

Schedule 4-1

--------------------------------------------------------------------------------


 

EXHIBIT 7(l)

 

Form of Representation Date Certificate

 

The undersigned, the duly qualified and elected                             , of
Celldex Therapeutics, Inc., a Delaware corporation (the “Company”), does hereby
certify in such capacity and on behalf of the Company, pursuant to
Section 7(l) of the Sales Agreement dated January 6, 2011 (the “Sales
Agreement”) between the Company and Cantor Fitzgerald & Co., that to the best of
the knowledge of the undersigned.

 

(i) The representations and warranties of the Company in Section 6 of the Sales
Agreement (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Effect, are true and correct on and as of the date hereof,
except for those representations and warranties that speak solely as of a
specific date and which were true and correct as of such date, with the same
force and effect as if expressly made on and as of the date hereof and (B) to
the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date, with the same force and effect as if
expressly made on and as of the date hereof; and

 

(ii) The Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied pursuant to the Sales Agreement at or
prior to the date hereof.

 

 

 

CELLDEX THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

Exhibit 7(l)-1

--------------------------------------------------------------------------------


 

EXHIBIT 7(m)

 

Form of Legal Opinion

 

Capitalized terms used and not defined herein shall have the meanings ascribed
to them in the Sales Agreement.

 

1.             The Company is validly existing as a corporation in good standing
under the laws of the State of Delaware.  The Company has the corporate power
and authority that are required to own, lease and operate its properties and
assets and to carry on its business as described in the Company’s Annual Report
on Form 10-K for its fiscal year ended December 31, 2009 (“Form 10-K”).  The
Company is duly qualified to do business as a foreign corporation and is in good
standing in the jurisdictions set forth on Annex A to this letter.

 

2.             Celldex Research Corporation (the “Subsidiary”) is a validly
existing corporation in good standing under the laws of the State of Delaware,
with the corporate power and authority to own, lease and operate its properties
and to conduct its business as described in the Form 10-K.  All of the
outstanding shares of capital stock of the Subsidiary are owned of record by the
Company.

 

3.             The Company has the corporate power and authority to (i) execute,
deliver and perform the Sales Agreement, (ii) to issue, sell and deliver the
Placement Shares pursuant to the Sales Agreement and (iii) to carry out and
perform its obligations under, and to consummate the transactions contemplated
by, the Sales Agreement.

 

4.             All corporate action on the part of the Company necessary for the
authorization, execution and delivery by the Company of the Sales Agreement, the
authorization, issuance, sale and delivery of the Placement Shares pursuant to
the Sales Agreement and the consummation by the Company of the transactions
contemplated by the Sales Agreement has been duly taken.  The Sales Agreement
has been duly and validly authorized, executed and delivered by the Company.

 

5.             The authorized capital stock of the Company (including the
Placement Shares) conforms to the description thereof set forth or incorporated
by reference in the Prospectus.  To our knowledge, except for rights described
or referred to in the Sales Agreement, there are no other options, warrants,
conversion privileges or other rights presently outstanding to purchase or
otherwise acquire from the Company any capital stock or other securities of the
Company, or any other agreements to issue any such securities or rights.  The
Placement Shares have been duly authorized and, when issued and paid for
pursuant to the terms of the Sales Agreement, will be validly issued, fully paid
and nonassessable.  No stockholder of the Company or any other person has any
preemptive right, right of first refusal or other similar right to subscribe for
or purchase securities of the Company arising (i) pursuant to the Certificate of
Incorporation or By-laws of the Company or the DGCL or (ii) to our knowledge,
any existing instrument filed as an exhibit to the Registration Statement or any
report filed by the Company with the Commission and incorporated by reference
into the Registration Statement.

 

6.             The Registration Statement filed with the Commission
(No. 333-165899) which registers the sale of the Placement Shares is currently
effective and to our knowledge, based solely upon telephonic confirmation from
the staff of the Commission on the date hereof, no stop order

 

Exhibit 7(m)-1

--------------------------------------------------------------------------------


 

suspending the effectiveness of the Registration Statement has been issued and
no proceedings for that purpose have been instituted or, to our knowledge,
threatened.  The Prospectus was filed with the Commission pursuant to
Rule 424(b) under the Securities Act in the manner and within the time period
required by such Rule 424(b).

 

7.             The execution, delivery and performance by the Company of, and
the compliance by the Company with the terms of, the Sales Agreement and the
issuance, sale and delivery of the Placement Shares pursuant to the Agreement do
not (a) conflict with or result in a violation of any provision of law, rule or
regulation or any rule or regulation of any securities exchange applicable to
the Company or the Subsidiaries or of the certificate of incorporation or bylaws
or other similar organizational documents of the Company or the Subsidiaries,
(b) conflict with, result in a breach of or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
result in or permit the termination or modification of, any material agreement,
instrument, order, writ, judgment or decree known to us to which the Company or
its Subsidiaries is a party or is subject that would result in a Material
Adverse Effect or (c) to our knowledge, result in the creation or imposition of
any lien, claim or encumbrance on any of the assets or properties of the Company
or its Subsidiaries that would result in a Material Adverse Effect.  For
purposes of this paragraph, a material agreement is one that has been filed as
such as an exhibit to the Company’s filings with the Securities and Exchange
Commission.

 

8.             To our knowledge, (a) there are no legal or governmental actions,
suits or proceedings pending or overtly threatened against the Company or any
Subsidiary which are required to be disclosed in the Registration Statement,
other than those disclosed therein, and (b) there are no agreements required to
be described or referred to in the Prospectus or to be filed as exhibits to the
Registration Statement other than those described or referred to therein filed
or incorporated by reference as exhibits thereto.

 

9.             No consent, approval, authorization or other order of, or
registration or filing with, any Federal, New York or Delaware court or other
governmental or regulatory authority or agency that, in our experience is
normally applicable to transactions of the type contemplated by the Sales
Agreement, is required for the consummation of the transactions contemplated by
the Sales Agreement, except for such consents, approvals, authorizations, orders
and registrations or filings (i) as have been duly obtained or made under the
Securities Act or (ii) as may be required to be obtained or made under
applicable state securities laws or under the regulations of FINRA in connection
with the placement of the Placement Shares by the Placement Agent, as to which
we express no opinion.

 

10.           The Company is not, and after giving effect to the offering and
sale of the Placement Shares and the application of the proceeds thereof as
described in the Prospectus will not be, an Investment Company within the
meaning of the Investment Company Act of 1940, as amended.

 

11.           The information included in the Registration Statement and the
Prospectus under the caption “Description of Common Stock,” to the extent that
it constitutes matters of law, summaries of legal matters, documents referred to
therein or legal conclusions, has been reviewed by us and fairly summarizes the
matters set forth therein in all material respects.

 

Exhibit 7(m)-2

--------------------------------------------------------------------------------


 

The opinion of counsel will be accompanied by a standard Rule 10b-5 negative
assurance letter.

 

Exhibit 7(m)-3

--------------------------------------------------------------------------------


 

Exhibit 22

 

Permitted Free Writing Prospectus

 

None.

 

Exhibit 22-1

--------------------------------------------------------------------------------